DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/19/2022 and 10/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitation “abnormal change”. The term “abnormal” in claim 1 is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what changes are considered to be “normal” and what changes are considered to be “abnormal”.
Claims 1-18 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 5, claim 5 recites the limitation “noisy signal”. The term “noisy” in claim 5 is a relative term which renders the claim indefinite. The term “noisy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what amount of noise (i.e. S/N ratio) is required for a signal to be considered “noisy”.
Regarding Claim 10, claim 10 recites the limitation “low frequency”. The term “low frequency” in claim 10 is a relative term which renders the claim indefinite. The term “low frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what range of frequencies are considered to be “low frequency”.
Claims 11-16 depend from claim 10 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 12, claim 12 recites the limitation “noisy signals”. The term “noisy” in claim 12 is a relative term which renders the claim indefinite. The term “noisy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what amount of noise (i.e. S/N ratio) is required for a signal to be considered “noisy”.
Claims 13-16 depend from claim 12 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 17, claim 17 recites the limitation “abnormal change”. The term “abnormal” in claim 17 is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what changes are considered to be “normal” and what changes are considered to be “abnormal”.
Regarding Claim 19, claim 19 recites the limitation “abnormal change”. The term “abnormal” in claim 19 is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what changes are considered to be “normal” and what changes are considered to be “abnormal”.
Claims 20-21 depend from claim 19 and are therefore rejected for the same reason(s) of indefiniteness as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castro Do Amaral US 9917637 B1 (hereinafter Castro Do Amaral).
Regarding Claim 1, Castro Do Amaral teaches an optical communication fiber link (Abst; Fig. 1a), comprising: a monitoring system (800, Fig. 1a) connected to an optical fiber (100, Fig. 1a) transmitting electromagnetic radiation including a communication (Abst.; Col. 2, lines 35-51; Col. 6, lines 9-16), the monitoring system: including a detection system detecting a scattering of the electromagnetic radiation from the optical fiber (800, Fig. 1a; Col. 6, line 64 - Col. 7, line 18); monitoring the scattering for an abnormal change (compared to a theoretical representation of the backscattered signal, Col. 7, lines 5-18); and determining, from the abnormal change, an absence or a presence of a fault in the optical fiber (Col. 7, lines 5-18).
Regarding Claim 3, Castro Do Amaral teaches the optical communication fiber link of claim 1, wherein the monitoring system includes at least one of a circuit or a computer determining the absence or the presence of the fault by comparing the scattering to reference data (The optical detector 800 is typically combined with a processing device such as a microprocessor for processing the detected optical backscattered signal 15… compared to a theoretical representation of the backscattered signal, Col. 7, lines 2-18).
Regarding Claim 4, Castro Do Amaral teaches the optical communication fiber link of claim 3, wherein the reference data comprises at least one of: an optical power of the electromagnetic radiation transmitted by the optical fiber (amplitude [i.e power], Col. 7, lines 17-31), or a measurement of a backscattered optical power as a function of a distance along the optical fiber.
Regarding Claim 19, Castro Do Amaral teaches a method for on-line monitoring of an optical communication fiber link (Abst; Fig. 1a), comprising: detecting a scattering of electromagnetic radiation from an optical fiber (via 800, Fig. 1a; Col. 6, line 64 - Col. 7, line 18), the electromagnetic radiation transmitting a communication (Abst.; Col. 2, lines 35-51; Col. 6, lines 9-16); monitoring the scattering for an abnormal change (compared to a theoretical representation of the backscattered signal, Col. 7, lines 5-18); and determining, from the abnormal change, an absence or a presence of a fault in the optical fiber (Col. 7, lines 5-18).
Regarding Claim 20, Castro Do Amaral teaches the method of claim 19, wherein the monitoring comprises a computer or circuit determines the presence of absence of the fault by comparing the scattering to reference data (The optical detector 800 is typically combined with a processing device such as a microprocessor for processing the detected optical backscattered signal 15… compared to a theoretical representation of the backscattered signal, Col. 7, lines 2-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral in view of DOMÍNGUEZ LÓPEZ et al. US 2016/0182149 A1 (hereinafter DOMÍNGUEZ LÓPEZ).
Regarding Claim 2, Castro Do Amaral teaches the optical communication fiber link of claim 1.
Castro Do Amaral does not teach wherein the monitoring system determines a temperature of the optical fiber from the scattering. However, DOMÍNGUEZ LÓPEZ teaches that it is known in the art for a monitoring system to determine a temperature of the optical fiber from the scattering (Par. 2-3), and that this has application in the instrumentation of all type of civil infrastructures (bridges, tunnels, buildings, dams.), transport infrastructures (aeroplanes, railway lines, . . . ), industrial and energy infrastructures (gas and water pipelines, oil platforms, . . . ) (Par. 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral wherein the monitoring system determines a temperature of the optical fiber from the scattering, because it is known in the art for a monitoring system to determine a temperature of the optical fiber from the scattering, and this has application in the instrumentation of all type of civil infrastructures (bridges, tunnels, buildings, dams.), transport infrastructures (aeroplanes, railway lines, . . . ), industrial and energy infrastructures (gas and water pipelines, oil platforms, . . . ).
Regarding Claim 21, Castro Do Amaral teaches the method of claim 19.
Castro Do Amaral does not teach determining, from the scattering, a temperature of the optical fiber. However, DOMÍNGUEZ LÓPEZ teaches that it is known in the art for a monitoring system to determine a temperature of the optical fiber from the scattering (Par. 2-3), and that this has application in the instrumentation of all type of civil infrastructures (bridges, tunnels, buildings, dams.), transport infrastructures (aeroplanes, railway lines, . . . ), industrial and energy infrastructures (gas and water pipelines, oil platforms, . . . ) (Par. 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral to include determining, from the scattering, a temperature of the optical fiber, because it is known in the art for a monitoring system to determine a temperature of the optical fiber from the scattering, and this has application in the instrumentation of all type of civil infrastructures (bridges, tunnels, buildings, dams.), transport infrastructures (aeroplanes, railway lines, . . . ), industrial and energy infrastructures (gas and water pipelines, oil platforms, . . . ).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral in view of Preston et al. US 2016/0191163 A1 (hereinafter Preston).
Regarding Claim 5, Castro Do Amaral teaches the optical communication fiber link of claim 1, wherein the detection system detects the scattering comprising a noisy signal (receiving and processing the backscattered signal 15, Col 6, line 60 - Col 7, line 38; although not explicitly stated, it is inherent that the backscattered signal contains noise, because noise is a fundamental property inherent in all signals, see Col. 6, lines 48-55, “signal to noise ratio”) and the monitoring system includes a computer or circuit estimating an actual value for the scattering from the noisy signal (receiving and processing the backscattered signal 15 in order to determine fault of the fibre cable 100. The optical detector 800 is typically combined with a processing device such as a microprocessor for processing the detected optical backscattered signal 15, Col 6, line 60 - Col 7, line 38).
Castro Do Amaral does not teach executing a Kalman filter. However, Preston teaches that it is well-known in the art to execute a Kalman filter on a stream of noisy data to produce a statistically optimal estimate (Par. 198-210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral to execute a Kalman filter, because it is well-known in the art to execute a Kalman filter on a stream of noisy data to produce a statistically optimal estimate.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral in view of Ogawa et al. US 5825521 (hereinafter Ogawa).
Regarding Claim 6, Castro Do Amaral teaches the optical communication fiber link of claim 1, wherein: the optical communication fiber link includes: a transmitter (201, Fig. 1a); and a receiver (250, Fig. 1a); wherein: the detection system includes a photodetector positioned to detect the scattering comprising a backscattering of the electromagnetic radiation from one or more predetermined locations in the optical fiber (800, Fig. 1a; Abst.; Col 6, line 60 - Col 7, line 38).
Castro Do Amaral does not teach an amplifier; wherein the optical fiber comprises a first segment transmitting the electromagnetic radiation from the transmitter to the amplifier and a second segment transmitting the electromagnetic radiation from the amplifier to the receiver, wherein the amplifier amplifies an intensity of the electromagnetic radiation. However, Ogawa teaches that a typical optical communication fiber link includes an amplifier (ex. amplifier 110, Fig. 1; Col. 2, line 35 - 62), wherein the optical fiber comprises a first segment transmitting the electromagnetic radiation from the transmitter to the amplifier (ex. Segment 108, Fig. 1; Col. 2, line 35 - 62) and a second segment transmitting the electromagnetic radiation from the amplifier to the receiver (ex. Segment 109, Fig. 1; Col. 2, line 35 - 62), wherein the amplifier amplifies an intensity of the electromagnetic radiation (this is the fundamental purpose of an optical amplifier).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral to include an amplifier; wherein the optical fiber comprises a first segment transmitting the electromagnetic radiation from the transmitter to the amplifier and a second segment transmitting the electromagnetic radiation from the amplifier to the receiver, wherein the amplifier amplifies an intensity of the electromagnetic radiation, because such features are typical optical communication fiber links, therefore no unexpected results would occur. 
Regarding Claim 7, Castro Do Amaral as modified by Ogawa teaches the optical communication fiber link of claim 6, wherein the transmitter further comprises: a laser outputting the electromagnetic radiation (Castro Do Amaral, 500, Fig. 1a; Col. 6, line 9 - 55); and a modulator (Castro Do Amaral, 400 and 401, Fig. 1a; Col. 6, line 9 - 55) modulating the laser such that the laser outputs the electromagnetic radiation comprising a pilot signal and the communication distinct from the pilot signal (Castro Do Amaral, a first modulator 400 adapted to modulate the first optical carrier 11 with the generated electromagnetic monitoring signal 20, for example at baseband, thereby generating an optical monitoring signal 13, a second modulator 401 to modulate the second optical carrier 12 thereby generating an optical data signal 16, Col. 6, line 9 - 55), wherein the monitoring system detects the backscattering by demodulating the pilot signal from the backscattering (Castro Do Amaral, optical detector 800 of the optical transmitter 201 for receiving and processing the backscattered signal 15 [i.e. demodulating], Col 6, line 60 - Col 7, line 38; Abst.).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral as modified by Ogawa, and further in view of Lin et al. US 9571189 B2 (hereinafter Lin).
Regarding Claim 8, Castro Do Amaral as modified by Ogawa teaches the optical communication fiber link of claim 7, wherein the monitoring system further comprises: the photodetector comprising a second photodetector positioned to detect the backscattering from the one or more predetermined locations and output a backscattering signal in response thereto (Castro Do Amaral, optical detector 800 of the optical transmitter 201 for receiving and processing the backscattered signal 15, Col 6, line 60 - Col 7, line 38; Abst.); a computer or circuit comparing the reference signal and the backscattering signal so as to determine the absence or the presence of the fault (Castro Do Amaral, The optical detector 800 is typically combined with a processing device such as a microprocessor for processing the detected optical backscattered signal 15… compared to a theoretical representation of the backscattered signal, Col. 7, lines 2-18).
Castro Do Amaral as modified by Ogawa does not teach a first photodetector positioned to detect the electromagnetic radiation after an output from at least one of the transmitter or the amplifier and output a reference signal in response thereto. However, Lin teaches a system for locating a fiber fault or break (Abst.) including a first photodetector positioned to detect the electromagnetic radiation after an output from the transmitter and output a reference signal in response thereto (a reference photodctector 924 optically coupled to the second output port 952 for defecting a portion of the optical test signal 116 coupled to the first fiberoptic link 104 at the test location 106, so as to obtain a reference signal 929A, Fig. 9; Col. 10 ,lines 6-26; Col. 5, line 53 - Col. 6 ,line 16), because this allows a portion of the transmitted signal to be used as a reference for calibration of the system (Col. 10 ,lines 6-26; Col. 5, line 53 - Col. 6 ,line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Castro Do Amaral as modified by Ogawa to include a first photodetector positioned to detect the electromagnetic radiation after an output from at least one of the transmitter or the amplifier and output a reference signal in response thereto, because this allows a portion of the transmitted signal to be used as a reference for calibration of the system.
Regarding Claim 9, Castro Do Amaral as modified by Ogawa teaches the optical communication fiber link of claim 7, wherein the monitoring system further comprises: the photodetector comprising a second photodetector positioned to detect the backscattering from the one or more predetermined locations and output a backscattering signal in response thereto (Castro Do Amaral, optical detector 800 of the optical transmitter 201 for receiving and processing the backscattered signal 15, Col 6, line 60 - Col 7, line 38; Abst.); second circuitry determining, from the backscattering signal, at least one of a backscattering amplitude or a backscattering phase of the pilot signal in the backscattering (Castro Do Amaral, The optical detector 800 is typically combined with a processing device such as a microprocessor for processing the detected optical backscattered signal 15… a Least Mean Square (LMS) fitting algorithm can be utilized, where measured amplitude and phase of the backscattered signal 15 are fitted with the theoretically acquired amplitude and phase using an LMS algorithm, Col 6, line 60 - Col 7, line 38; Abst.); a computer or circuit determining the presence or absence of the fault using the reference phase, the reference amplitude, the backscattering phase, and the backscattering amplitude (a microprocessor executing an appropriate computer program, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), Col 6, line 60 - Col 7, line 38; Abst.).
Castro Do Amaral as modified by Ogawa does not teach a first photodetector positioned to detect the electromagnetic radiation after an output from at least one of the transmitter or the amplifier and output a reference signal in response thereto; first circuitry determining, from the reference signal, at least one of a reference amplitude or a reference phase of the pilot signal in the reference signal. However, Lin teaches a system for locating a fiber fault or break (Abst.) including a first photodetector positioned to detect the electromagnetic radiation after an output from the transmitter and output a reference signal in response thereto (a reference photodctector 924 optically coupled to the second output port 952 for defecting a portion of the optical test signal 116 coupled to the first fiberoptic link 104 at the test location 106, so as to obtain a reference signal 929A, Fig. 9; Col. 10 ,lines 6-26; Col. 5, line 53 - Col. 6 ,line 16); first circuitry determining, from the reference signal, at least one of a reference amplitude or a reference phase of the pilot signal in the reference signal (controller 926 determines reference magnitude [i.e. amplitude], Fig. 9; Col. 10 ,lines 6-26; Col. 5, line 53 - Col. 6 ,line 16), because this allows a portion of the transmitted signal to be used as a reference for calibration of the system (Col. 10 ,lines 6-26; Col. 5, line 53 - Col. 6 ,line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Castro Do Amaral as modified by Ogawa to include a first photodetector positioned to detect the electromagnetic radiation after an output from at least one of the transmitter or the amplifier and output a reference signal in response thereto; first circuitry determining, from the reference signal, at least one of a reference amplitude or a reference phase of the pilot signal in the reference signal, because this allows a portion of the transmitted signal to be used as a reference for calibration of the system.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral in view of Chen et al. US 6850360 B1 (hereinafter Chen).
Regarding Claim 17, Castro Do Amaral teaches the optical communication fiber link of claim 1.
Castro Do Amaral does not teach wherein the monitoring system further includes a telemetry interface transmitting, via telemetry, at least one of the scattering, the abnormal change, or a signal associated with the absence or the presence of a fault. Chen teaches an OTDR system including a telemetry interface transmitting, via telemetry, gathered OTDR data (Col. 6, line 6 - Col. 7, line 15), because this allows a network management system to be notified of alarms, reports, and data files concerning the backscattered light (Col. 6, line 6 - Col. 7, line 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral to further include a telemetry interface transmitting, via telemetry, at least one of the scattering, the abnormal change, or a signal associated with the absence or the presence of a fault, because this allows a network management system to be notified of alarms, reports, and data files concerning the backscattered light.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro Do Amaral in view of Pimpinella US 6396573 B1 (hereinafter Pimpinella).
Regarding Claim 18, Castro Do Amaral teaches the optical communication fiber link of claim 1.
Castro Do Amaral does not teach a cable television network, wherein the communication comprises one or more television signals used to view television. However, Pimpinella teaches an OTDR system coupled to a cable television network, wherein the communication comprises one or more television signals used to view television (Abst.; Fig. 2; Col. 1, line 10 - Col. 2, line 16), because this allows for problems such as breaks to be determined in a CATV network (Abst.; Fig. 2; Col. 1, line 10 - Col. 2, line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Castro Do Amaral to include a cable television network, wherein the communication comprises one or more television signals used to view television, because this allows for problems such as breaks to be determined in a CATV network.

Allowable Subject Matter
Claims 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636